57 F.3d 1074NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Barbara SIMS, Appellant,v.Debra HILL;  Curtis Hill; Defendants,H.E. Raines, as Mayor of City of Stuttgart, Arkansas;Aubrey Roswell, as Chief of Police of City of City ofStuttgart, Arkansas;  Howard Borchert, as Aldermen of theBoard of Aldermen of City of Stuttgart, Arkansas;  CharlesCarnahan, as Aldermen of the Board of Aldermen of City ofStuttgart, Arkansas;  Carl Gunther, as Aldermen of the Boardof Aldermen of City of Stuttgart, Arkansas;  Virginia Holt,as Aldermen of the Board of Aldermen of City of Stuttgart,Arkansas;  Harry Richenbach, as Aldermen of the Board ofAldermen of City of Stuttgart, Arkansas;  Hurschel Noel, asAldermen of the Board of Aldermen of City of Stuttgart,Arkansas;  G. Gregory Niblock, as Deputy City Attorney ofCity of Stuttgart, Arkansas, Appellees.
No. 94-2735
United States Court of Appeals,Eighth Circuit.
Submitted:  June 15, 1995Filed:  June 20, 1995

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Barbara Sims filed a 42 U.S.C. Sec. 1983 action claiming that various municipal defendants violated her constitutional rights when they failed to protect her after she had reported numerous incidents of harassment and violence toward her by her neighbors.  The district court1 granted summary judgment to defendants, and Sims appeals.


2
Upon de novo review, see Weissman v. Congregation Shaare Emeth, 38 F.3d 1038, 1041 (8th Cir. 1994), we agree with the district court that Sims's claim is barred by DeShaney v. Winnebago County Dep't of Social Servs., 489 U.S. 189, 195, 197, 199-200 (1989) (due process imposes no duty to protect citizen from private violence except when state has taken person into custody).  Contrary to Sims's argument on appeal, we conclude she did not show that defendants affirmatively placed her "in a position of danger [she] would not otherwise have faced."  Gregory v. City of Rogers, 974 F.2d 1006, 1010 (8th Cir. 1992) (en banc), cert. denied, 113 S. Ct. 1265 (1993).


3
Accordingly, the judgment is affirmed.



1
 The Honorable George Howard, Jr., United States District Judge for the Eastern District of Arkansas